Exhibit 10.2
Loan No. RI0340T01E
MULTIPLE ADVANCE TERM LOAN SUPPLEMENT
     THIS SUPPLEMENT to the Master Loan Agreement dated April 7, 2011 (the
“MLA”), is entered into as of April 7, 2011 between FARM CREDIT SERVICES OF
AMERICA, FLCA (“Farm Credit”) and ABE FAIRMONT, LLC, Fairmont, Nebraska (the
“Company”), and amends and restates the Supplement dated December 24, 2008 and
numbered RI0340T01C, as amended.
     SECTION 1. The Term Loan Commitment. As of the date hereof. Farm Credit’s
obligation to extend credit to the Company has expired and the unpaid principal
balance of the loans is $29,866,000.00 (the “Commitment”).
     SECTION 2. Purpose. The purpose of the Commitment was and remains to
partially finance the Company’s construction of a 100 million gallon
(annual) ethanol plant.
     SECTION 3. Term. Intentionally Omitted.
     SECTION 4. Interest. The Company agrees to pay interest on the unpaid
balance of the loan(s) in accordance with one or more of the following interest
rate options, as selected by the Company:
          (A) One-Month LIBOR Index Rate. At a rate (rounded upward to the
nearest 1/100th and adjusted for reserves required on “Eurocurrency Liabilities”
[as hereinafter defined] for banks subject to “FRB Regulation D” [as hereinafter
defined] or required by any other federal law or regulation) per annum equal at
all times to 3.40% above the rate quoted by the British Bankers Association (the
“BBA”) at 11:00 a.m. London time for the offering of one (l)-month U.S. dollars
deposits, as published by Bloomberg or another major information vendor listed
on BBA’s official website on the first “U.S. Banking Day” (as hereinafter
defined) in each week, with such rate to change weekly on such day. The rate
shall be reset automatically, without the necessity of notice being provided to
the Company or any other party, on the first “U.S. Banking Day” of each
succeeding week, and each change in the rate shall be applicable to all balances
subject to this option. Information about the then- current rate shall be made
available upon telephonic request. For purposes hereof: (1) “U.S. Banking Day”
shall mean a day on which Agent (as that term is defined in the MLA) is open for
business and banks are open for business in New York. New York; (2)
“Eurocurrency Liabilities” shall have the meaning as set forth in “FRB
Regulation D”; and (3) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.
          (B) Quoted Rate. At a fixed rate per annum to be quoted by Agent in
its sole discretion in each instance. Under this option, rates may be fixed on
such balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 180 days; (2) amounts may be fixed in increments of $500,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
ten.
          (C) LIBOR. At a fixed rate per annum equal to “LIBOR” (as hereinafter
defined) plus 3.40%. Under this option: (1) rates may be fixed for “Interest
Periods” (as hereinafter defined) of 1, 2, 3, 6, 9, or 12 months as selected by
the Company: (2) amounts may be fixed in increments of $500,000.00 or multiples
thereof: (3) the maximum number of fixes in place at any one time shall be ten;

 



--------------------------------------------------------------------------------



 



Multiple Advance Term Loan Supplement RI0340T01E   -2-

ABE FAIRMONT, LLC
Fairmont, Nebraska
and (4) rates may only be fixed on a “Banking Day” (as hereinafter defined) on
three Banking Days’ prior written notice. For purposes hereof: (a) “LIBOR” shall
mean the rate (rounded upward to the nearest sixteenth and adjusted for reserves
required on “Eurocurrency Liabilities” [as hereinafter defined] for banks
subject to “FRB Regulation D” [as herein defined] or required by any other
federal law or regulation) quoted by the British Bankers Association (the “BBA”)
at 11:00 a.m. London time two Banking Days before the commencement of the
Interest Period for the offering of U.S. dollar deposits in the London interbank
market for the Interest Period designated by the Company; as published by
Bloomberg or another major information vendor listed on BBA’s official website;
(b) “Banking Day” shall mean a day on which Agent is open for business, dealings
in U.S. dollar deposits are being carried out in the London interbank market and
banks are open for business in New York City and London, England; (c) “Interest
Period” shall mean a period commencing on the date this option is to take effect
and ending on the numerically corresponding day in the next calendar month or
the month that is 2, 3, 6, 9, or 12 months thereafter, as the case may be;
provided, however, that: (i) in the event such ending day is not a Banking Day,
such period shall be extended to the next Banking Day unless such next Banking
Day falls in the next calendar month, in which case it shall end on the
preceding Banking Day; and (ii) if there is no numerically corresponding day in
the month, then such period shall end on the last Banking Day in the relevant
month; (d) “Eurocurrency Liabilities” shall have meaning as set forth in “FRB
Regulation D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.
The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed for periods expiring after
the maturity date of the loans and rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by Agent not later than 12:00 Noon Company’s local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
Agent’s request. Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as Agent shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at Agent’s option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than three months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.
     SECTION 5. Promissory Note. The Company promises to repay the loans as
follows: (1) in 11 equal, consecutive quarterly installments of $2,600,000.00,
with the first such installment due on August 20, 2011, and the last such
installment due on February 20, 2014; and (2) followed by a final installment in
an amount equal to the remaining unpaid principal balance of the loans on May
20, 2014. If any installment due date is not a day on which Agent is open for
business, then such installment shall be due and payable on the next day on
which Agent is open for business. In addition to the above, the

 



--------------------------------------------------------------------------------



 



Multiple Advance Term Loan Supplement RI0340T01E   -3-

ABE FAIRMONT, LLC
Fairmont, Nebraska
Company promises to pay interest on the unpaid principal balance hereof at the
times and in accordance with the provisions set forth in Section 5 hereof. This
note replaces and supersedes, but does not constitute payment of the
indebtedness evidenced by, the promissory note set forth in the Supplement being
amended and restated hereby.
In addition, for each fiscal year end, beginning with the fiscal year ending in
2010, and ending with the fiscal year ending in 2013, the Company shall also,
within ninety (90) days after the end of such fiscal year, make a special
payment of an amount equal to 75% of the “Free Cash Flow” (as defined below) of
the Company, however, such payment shall not to exceed $8,000,000.00 in any
fiscal year; provided, however, that: (i) if such payment would result in a
covenant default under this Supplement or the MLA, the amount of the payment
shall be reduced to an amount which would not result in a covenant default;
(ii) if such payment would result in a breakage of a fixed interest rate, the
applicable broken funding surcharges would still apply; and (iii) the aggregate
of such payments shall not exceed $16,000.000.00. The term “Free Cash Flow” is
defined as the Company’s annual profit net of taxes, plus the respective fiscal
year’s depreciation and amortization expense, minus allowable capitalized
expenditures of no more than $600,000.00 for fixed assets, allowed distributions
to members/owners, and scheduled term loan payments to Agent. This special
payment shall be applied to the principal installments in the inverse order of
their maturity.
     SECTION 6. Prepayment. Subject to the broken funding surcharge provision of
the MLA, the Company may on one Business Day’s prior written notice prepay all
or any portion of the loan(s). Unless otherwise agreed by CoBank, all
prepayments will be applied to principal installments in the inverse order of
their maturity and to such balances, fixed or variable, as CoBank shall specify.
     SECTION 7. Security. The Company’s obligations hereunder and, to the extent
related hereto, the MLA, including without limitation any future advances under
any existing mortgage or deed of trust, shall be secured as provided in the
Security Section of the MLA.
     SECTION 8. Amendment Fee. In consideration of the amendment, the Company
agrees to pay to Agent on the execution hereof a fee in the amount of
$11,500.00.
     IN WITNESS WHEREOF, the parties have caused this Supplement to be executed
by their duly authorized officers as of the date shown above.

                FARM CREDIT SERVICES OF AMERICA, FLCA   ABE FAIRMONT, LLC
 
          By ADVANCED BIOENERGY, LLC,
 
          its sole member
 
           
By:
  /s/ Kathryn Frahm   By:   /s/ Richard Peterson
Title:
  VP Credit   Title:   CEO/CFO
NT 4-28-11

 